Case 19-90749-BHL-13        Doc 2     Filed 05/10/19     EOD 05/10/19 12:32:28          Pg 1 of 6
                                                                            Ch 13 Model Plan (rev 11-2017)

                    UNITED STATES BANKRUPTCY COURT
                             Southern District of Indiana

  In re:         TRENT JOSEPH FICKLIN
  [Name(s) of
  Debtor(s)]     ANGEL CATHERINE FICKLIN                 Case  No.
                                                         (xx-xxxxx) _ _ _ _ _ _ _ __
                             Debtor(s).

                                    CHAPTER 13 PLAN
                                          [{] Original

                                    **MUST BE DESJCNATED **


1. NOTICE TO INTERESTED PARTIES:
  The Debtor must check one box on each line to state whether or not the plan includes each of
  the following items. If an item is checked as "Not Included," if neither box is checked, or if
  both boxes are checked, the provision will be ineffective if set out later in the plan.
  1.1 A limit on the amount of a secured claim, pursuant to
  paragraph 8.(b), which may result in a partial payment or no       D Included     [ZJ Not Included
  payment at all to the secured creditor.
  1.2 Avoidance of a judicial lien or nonpossessory, non-
  purchase money security interest. Any lien avoidance shall         [ZJ Included   D   Not Included
  occur by separate motion or proceeding, pursuant to paragraph
  12.
  1.3 Nonstandard provisions, set out in paragraph 15.               [ZJ Included   D Not Included
2. GENERAL PROVISIONS:
  (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them
  with your attorney. If you oppose any provision of this plan, you must file a timely
  written objection. This plan may be confirmed without further notice or hearing unless a
  written objection is filed before the deadline stated on the separate Notice you received
  from the Court.
  (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under the
  plan. Absent a Court order determining the amount of the secured claim, the filed proof
  of claim shall control as to the determination of pre-petition arrearages; secured and
  priority tax liabilities; other priority claims; and the amount required to satisfy an offer
  of payment in full. All claims that are secured by a security interest in real estate shall
  comply with the requirements of Federal Rule of Bankruptcy Procedure ("FRBP") 3001(c)
  (2)(C).
  (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1, all
  creditors with claims secured by a security interest in real estate shall comply with the
  requirements of FRBP 3002.1 (b) and (c) without regard to whether the real estate is the
  Debtor's principal residence. If there is a change in the mortgage servicer while the
  bankruptcy is pending, the mortgage holder shall file with the Court and serve upon the
  Debtor, Debtor's counsel and the Chapter 13 Trustee ("Trustee") a Notice setting forth
  the change and providing the name of the new servicer, the payment address, a contact
  phone number and a contact e-mail address.
Case 19-90749-BHL-13          Doc 2    Filed 05/10/19      EOD 05/10/19 12:32:28          Pg 2 of 6


   (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-mortgage
   creditors in Section 8(c) (whose rights are not being modified) or in Section 11 (whose
   executory contracts/unexpired leases are being assumed) may continue to mail customary
   notices or coupons to the Debtor or the Trustee notwithstanding the automatic stay.

   (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,
   the Trustee may increase the amount of any "Equal Monthly Amount" offered to
   appropriately amortize the claim. The Trustee shall be permitted to accelerate payments
   to any class of creditor for efficient administration of the case.
   (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry of an
   order lifting the stay, no distributions shall be made on any secured claim relating to the
   subject collateral until such time as a timely amended deficiency claim is filed by such
   creditor and deemed allowed, or the automatic stay is re-imposed by further order of the
   Court.

3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the
   Trustee all or such portion of future earnings or other future income or specified property
   of the Debtor as is necessary for the execution of this plan.

4. PLAN TERMS:
   (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay                  $           562.98
   monthly       to the Trustee, starting not later than 30 days after the order for relief, for

   36    months, for a total amount of $        20,267.28 .

   Additional payments to Trustee and/or future changes to the periodic amount proposed are:
   one-half of any settlement from the pending contingent and unliquidated claim against Mid-
   America Sales Associates, Inc. to be paid into the plan


  (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11 U.S.C.
  §1306(a)(l) or ifthe Trustee discovers undisclosed property of the estate, then the Trustee may
  obtain such property or its proceeds to increase the total amount to be paid under the plan.
  However, if the Trustee elects to take less than 100% of the property to which the estate may be
  entitled OR less than the amount necessary to pay all allowed claims in full, then a motion to
  compromise and settle will be filed, and appropriate notice given.
  (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the
  payments owed to secured lenders require additional funds from the Debtor's income, the
  Debtor and the Trustee may agree that the Debtor(s) will increase the periodic payment
  amount or that the time period for making payments will be extended, not to exceed 60 months.
  Creditors will not receive notice of any such agreement unless the total amount that the
  Debtor(s) will pay to the Trustee decreases. Any party may request in writing, addressed to the
  Trustee at the address shown on the notice of the meeting of creditors, that the Trustee give
  that party notice of any such agreement. Agreements under this section cannot extend the
  term of the plan more than 6 additional months.

  (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by motion
  pursuant to 11 U.S.C. §1329. Service of any motion to modify this plan shall be made by the
  moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by the
  Court.


                                                 2
Case 19-90749-BHL-13           Doc 2     Filed 05/10/19        EOD 05/10/19 12:32:28            Pg 3 of 6

5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR'S
   ATTORNEY FEES):

  0   NONE
  All allowed administrative claims will be paid in full by the Trustee unless the creditor
  agrees otherwise:

                          Creditor                           Type of Claim            Scheduled Amount

        Gary Allen                                   attorney fee                                  $3,800.00


6. PAYMENT OF DOMESTIC SUPPORT OBLIG.ti_TIONS:

  0   NONE
  (a) Ongoing Domestic Support Obligations. Debtor shall make any Domestic Support Obligation
  payments that are due after the filing of the case under a Domestic Support Order directly to
  the payee.

  (b) Domestic Support Obligation Arrears.

  0   NONE

  The following arrearages on Domestic Support Obligations will be paid in the manner specified:

               Creditor              Type of Claim            Estimated Arrears             Treatment

                                                                                      cure arrearage
        Terri Ficklin          child support                                  4,000
                                                                                      through plan

7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR'S
   PRINCIPAL RESIDENCE:

  0   NONE

  As required by Local Rule B-3015-l(a), ifthere is a pre-petition arrearage claim on a mortgage
  secured by the Debtor's principal residence, then both the pre-petition arrearage and the post-
  petition mortgage installments shall be made through the Trustee. Initial post-petition
  payment arrears shall be paid with secured creditors. If there are no arrears, the Debtor may
  pay the secured creditor directly. Before confirmation, the payment to the mortgage lender
  shall be the regular monthly mortgage payment unless otherwise ordered by the Court or
  modified pursuant to an agreement with the mortgage lender. After confirmation, payment
  shall be as set forth below. Equal Monthly Amount and Estimated Arrears listed below shall be
  adjusted based on the filed claim and/or notice. Delinquent real estate taxes and homeowners'
  association or similar dues should be treated under this paragraph.

                                                                              Equal          Select One for
                                                              Estimated
             Creditor            Residential Addres::;                       Monthly          Mortgages
                                                               Arrears
                                                                             Amount             ONLY:

                                                                                            0   Trustee pay
        Larry Carpenter     8306 Crystal Rd., Dubois, l N            $0.00        $750.00
                                                                                            @Direct pay

  No late charges, fees or other monetary amounts shall be assessed based on the timing of any
  payments made by the Trustee under the provisions of the Plan, unless allowed by Order of the
  Court.

                                                     3
 Case 19-90749-BHL-13            Doc 2     Filed 05/10/19         EOD 05/10/19 12:32:28            Pg 4 of 6

8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATltD UNDER
   PARAGRAPH 7:
  (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:

  0   NONE

  Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court, prior to
  plan confirmation, as to secured claims not treated under paragraph 7 and as to which
  valuation under 11 U.S.C. § 506 is not applicable, the Trustee shall pay monthly
  adequate protection payments equal to 1 % of a filed secured claim. The Trustee shall
  disburse such adequate protection payments to the secured creditor as soon as practicable after
  receiving plan payments from the Debtor, and the secured claim will be reduced accordingly.
  After confirmation of the plan, unless otherwise provided in paragraph 15, the Trustee will pay
  to the holder of each allowed secured claim the filed claim amount with interest at the rate
  stated in column 5.

                                                                                          (5)      (6) Equal
                                                      (:3) Purchase   (4) Est. Claims
            (1) Creditor         (2) Collateral                                         Interest   Monthly
                                                           Date          Amount
                                                                                          Rate     Amount

                               2005 Jeep Grand
       French Lick Auto                             04/20/19               $6,500.00        6.5%       $219.30
                               Cherokee


  (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:

  0   NONE

  (c) Curing Defaults and/or Maintaining Payments:

  0   NONE

  (d) Surrendered/Abandoned Collateral:

  0   NONE

  The Debtor intends to surrender the following collateral. Upon confirmation, the Chapter 13
  estate abandons any interest in, and the automatic stay pursuant to 11 U.S.C. § 362 is
  terminated as to, the listed collateral and the automatic stay pursuant to 11 U.S.C. §1301 is
  terminated in all respects. Any allowed unsecured claim resulting from the disposition of the
  collateral will be treated in paragraph 10.(b) below. Upon confirmation, the secured creditor is
  free to pursue its in rem rights.
                                                                                           Scheduled Value of
                    Creditor                      Collateral Surrendered/Abandoned
                                                                                               Property

        Credit Acceptance                   2007 Ford Expedition                                     $3,500.00



9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:

  0   NONE


10. NON-PRIORITY UNSECURED CLAIMS:


                                                       4
Case 19-90749-BHL-13               Doc 2   Filed 05/10/19       EOD 05/10/19 12:32:28             Pg 5 of 6
   (a) Separately Classified or Long-term Debts:
   [{] NONE


   (b) General Unsecured Claims:
  @    Pro rata distribution from any remaining funds; or
  0    Other:


11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

   0   NONE
   All executory contracts and unexpired leases are REJECTED, except the following, which are
   assumed:

                      Creditor                    Property Description                    Treatment

                                                                                debtors shall pay payments
         Larry Carpenter                   contract for deed                    directly to creditor outside the
                                                                                plan


12. AVOIDANCE OF LIENS:

   0   NONE
   Debtor will file a separate motion or adversary proceeding to avoid the following non-purchase
   money security interests, judicial liens, wholly unsecured mortgages or other liens that impair
   exemptions:
                                                                                         Amount of Lien to be
                        Creditor                   Colla t.eral/Property Description
                                                                                             Avoided

         Dubois-Pike Federal Credit Union      8306 Crystal Rd., Dubois, IN                           $1,045.66



         Holiday Foods, LLC                    8306 Crystal Rd., Dubois, IN                             $983.75



         Jam es Meyer/Ruth Smith               8306 Crystal Rd., Dubois, IN                           $1,856.71



         Gary Heeke                            8306 Crystal Rd., Dubois, IN                           $1,606.27



13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan,
    the holder of such claim shall retain its lien securing such claim until the earlier of a) the
    payment of the underlying debt determined under non-bankruptcy law orb) entry of a
    discharge order under 11 U.S.C. §1328.

14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as
    expressly retained by the plan or confirmation order, the property of the estate shall revest in
    the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if any,
    to assert claim to any additional property of the estate acquired by the Debtor post-petition
    pursuant to operation of 11 U.S.C. §1306.

                                                     5
Case 19-90749-BHL-13           Doc 2     Filed 05/10/19          EOD 05/10/19 12:32:28                 Pg 6 of 6
15. NONSTANDARD PROVISIONS:
    0NONE
    Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any
    nonstandard provision placed elsewhere in the plan is void. These plan provisions will be
    effective only if the included box in Paragraph 1.3 of this plan is checked.
    Debtors may incur post-petition debt in accordance with Local Rule B-4001-3.

    French Lick Auto - 1997 Ford Ranger and 2005 Jeep Grand Cherokee - adequate protection payments
    will continue until the claim for attorney fees filed by the Debtor's counsel has been paid in full




Date: 5/10/2019


                                               Trent Ficklin
                                               Prmi'\d Nama ofDebtor
                                                  U. ~crJl.g;f)
                                               Signature of Joint Debtor
                                               Angel Ficklin


                                               Gary Allen
                                               Signature of


                                               Addn';os:                115 E. Spring St., Suite 325




                                               City, State, ZIP code:   New Albany, IN 47150

                                              Area code and phone:      (812) 945-5606

                                              Area codP and fax:

                                               E-mail address:          garyallenlaw@sbcglobal.net



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
Debtor(s) also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the form plan adopted by this Court, other than any nonstandard
provisions included in paragraph 15.




                                                    6
